Citation Nr: 1729181	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether a reduction in rating for a cervical spine disability from 20 percent to 10 percent, effective March 1, 2008, to September 3, 2009, was proper.

2.  Entitlement to an increased rating for a cervical spine disability, rated 20 percent prior to March 1, 2008; 10 percent from March 1, 2008, to September 3, 2009; 20 percent from September 4, 2009, to April 14, 2016; and 30 percent as of April 15, 2016.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980; and from October 2001 to August 2002.  The Veteran also had additional National Guard service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which reduced rating for a cervical spine disability from 20 percent to 10 percent, effective March 1, 2008.  Subsequent rating decisions assigned increased ratings for the cervical spine disability of 20 percent, effective September 4, 2009, and 30 percent, effective April 15, 2016.

The Veteran and his spouse appeared and testified at a hearing held in Washington, D.C., before a Veterans Law Judge in October 2010.  A copy of the transcript of that hearing is of record.

The Veterans Law Judge who performed the October 2010 hearing is no longer employed by the Board.  In November 2015, the Board sent the Veteran a letter informing him that his claims would be reassigned to another Veterans Law Judge and that he had the right to request another Board hearing.  The letter further informed the Veteran that he had 30 days to respond and that, if he did not, the Board would assume he did not want another hearing and adjudicate his claims.  The Veteran did not respond to the letter.  Thus, the Board is proceeding accordingly.

In March 2016, the Board remanded a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction for additional development.  An August 2016 rating decision established entitlement to TDIU.  Therefore, that issue is no longer on appeal before the Board.

In a March 2016 decision, the Board noted that, in a December 2010 remand, the Board referred back to the Agency of Original Jurisdiction for initial consideration claims for service connection for bladder incontinence, bowel incontinence, and a cognitive impairment, claimed as secondary to or as neurologic manifestations of the service-connected cervical spine disability; and increased ratings for the myelopathy of the lower extremities and peripheral nerve involvement of the left musculocutaneous nerve.  Those issues have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over those issues, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The issue of an increased rating for a cervical spine disability REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT


During the period from March 1, 2008, to September 3, 2009, the Veteran did not experience an actual improvement in his cervical spine disability.  


CONCLUSION OF LAW

The reduction from a 20 percent rating to a 10 percent rating, effective March 1, 2008, to September 3, 2009, for a cervical spine disability was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of the rating assigned for a service-connected cervical spine disability from March 1, 2008, to September 3, 2009, was improper.  The Board agrees and will restore the 20 percent rating for that period. 

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413 (1993); Kitchens v. Brown, 7 Vet. App. 320 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must ascertain whether the evidence shows an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342 (2000).  Finally, it must be determined whether the improvement actually shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).

After a review of the evidence of record for the period in questions, the Board finds that VA has not met the burden to support a reduction, as the preponderance of the evidence does not show an actual improvement in the Veteran's cervical spine disability.  A March 2004 rating decision granted service connection for a cervical spine disability and assigned a 20 percent rating, based on a January 2004 VA medical examination report which indicated that the Veteran's forward flexion of the spine was limited to 30 degrees with pain.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2016).  In developing an October 2006 claim for an increased rating in excess of 20 percent for the cervical spine, an April 2007 VA medical examination was obtained.  In the April 2007 VA medical examination report, a VA examiner noted that the Veteran's forward flexion of the spine was limited to 35 degrees with pain and that the combined range of motion of the spine was 205 degrees.  An August 2007 rating decision proposed reducing the cervical spine rating to 10 percent, because the Veteran had cervical spine forward flexion limited to between 31 and 40 degrees, and a combined range of motion of the spine between 176 and 235 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5241 (2016).  A December 2007 rating decision reduced the cervical spine rating to 10 percent, effective March 1, 2008.  However, in a September 4, 2009, VA medical examination report, the Veteran again displayed forward flexion of the cervical spine limited to 30 degrees.  A December 2009 rating decision increased the cervical spine rating to 20 percent.

Based on the evidence, the Board finds that the Veteran did not experience actual improvement of the cervical spine disability during the period from March 1, 2008, to September 3, 2009, to warrant a reduction in the 20 percent rating.  In January 2004 and December 2009 VA medical examination reports, the Veteran displayed forward flexion of the cervical spine limited to 30 degrees, as required for a 20 percent rating under the applicable diagnostic code.  However, in the April 2007 VA medical examination report, the examination upon which the reduction was based, the Veteran displayed only an additional five degrees of flexion.  Based on the entire history of the claim, the Board finds that the April 2007 VA medical examination report results were an aberration and did not indicate any actual in the Veteran's ability to function under the ordinary conditions of life and work.  

Accordingly, the Board finds that it is at least as likely as not that actual improvement of the disability was not shown.  Therefore reduction in rating was not proper and the 20 percent rating should be restored from March 1, 2008, to September 3, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The reduction of rating for a cervical spine disability from March 1, 2008, to September 3, 2009, was not proper and the 20 percent rating is restored.  To that extent only, the appeal is granted.


REMAND

As the Board has restored the 20 percent rating for a cervical spine disability, from March 1, 2008, to September 3, 2009, the Board notes that the issue of an increased rating for the cervical spine in excess of 20 percent has been raised for that period and must be adjudicated by the Agency of Original Jurisdiction.  As that issue is inextricably intertwined with the issue of an increased rating for a cervical spine disability, in excess of 20 percent prior to March 1, 2008; 20 percent from September 4, 2009, to April 14, 2016; and 30 percent from April 15, 2016, the issue of an increased rating for a cervical spine disability is remanded for adjudication.   

Accordingly, the issue of an increased rating for a cervical spine disability is REMANDED for the following action:

1.  Enact the restoration of a 20 percent rating for a cervical spine disability from March 1, 2008, to September 3, 2009.

2.  Readjudicate the claim for an increased rating for a cervical spine disability for all periods on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


